Citation Nr: 1442927	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-21 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hiatal hernia.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity varicose veins with deep venous insufficiency.  

4.  Entitlement to initial disability rating in excess of 10 percent for left lower extremity varicose veins with deep venous insufficiency.  

5.  Entitlement to initial disability rating in excess of 10 percent for right foot residual frostbite.

6.  Entitlement to initial disability rating in excess of 10 percent for left foot residual frostbite.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to September 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2009, March 2011, and October 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board last remanded the case to the RO in January 2014.  As noted in the Board's May 2013 remand, the Veteran withdrew a request for a hearing a few weeks before its scheduled November 2010 date.    

The issues of increased initial ratings for right and left lower extremity varicose veins with deep venous insufficiency and right and left foot residual frostbite are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

In November 2013, the Veteran mentioned matters of service connection for a heart disorder and a total disability rating for compensation based upon individual unemployability.  These matters have not been adjudicated by the RO and are referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran's current hiatal hernia was not manifest in service and is unrelated to service.  

2.  The Veteran's current depressive disorder (he does not have PTSD) was not manifest in service, is unrelated to service, and was not caused or aggravated by his service-connected bilateral lower extremity varicose veins with deep venous insufficiency or bilateral foot frostbite residuals.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hiatal hernia are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for service connection for an acquired psychiatric disorder to include PTSD are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO provided the Veteran notice by letters dated in December 2008 and December 2010.  The claims were subsequently readjudicated in a July 2014 supplemental statement of the case. 

VA has made exhaustive attempts to obtain service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for hiatal hernia in October 2013 and February 2014 and for psychiatric disorder in October 2013 and June 2014.  Collectively, the VA examinations were adequate as they contain nexus opinions with adequate reasons for them in light of the evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's May 2013 and January 2014 remands by obtaining VA medical records, examining the Veteran as ordered for the claims at issue, and readjudicating the claims.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board notes that the Veteran's service treatment records are unavailable after his claims folder has been rebuilt.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with this heightened duty in mind.  

Hiatal hernia

The Veteran appeals the RO's March 2009 denial of service connection for hiatal hernia.  The first evidence of record concerning hiatal hernia is in a February 1990 letter from a private physician who indicated that the Veteran had been under his care for it since 1974, which was some 16 or more years post-service.  

Following the Board's May 2013 remand, the Veteran indicated in June 2013 that he received stomach treatment in service.  

A VA examination was conducted in October 2013.  The examiner reviewed the Veteran's claims folder and electronic medical record including the notation that the Veteran had been under care for hiatal hernia since 1974, and noted that the record was silent regarding hiatal hernia before 1974.  The examiner's opinion was that it was not at least as likely as not that the Veteran's hiatal hernia was caused by or related to active service, noting that the record was silent for reference to it before 1974.  As the Veteran's service treatment records are absent and the examiner did not consider the Veteran's reports of having received treatment in service, the Board remanded the case for another VA examination in January 2014.  

On VA examination in February 2014, the examiner considered the Veteran's history of having several episodes of gastritis in service, due to change in diet, and that it was many years later that he was found to have hiatal hernia.  The examiner opined that it was less likely than not that the Veteran's current hiatal hernia was incurred in service or caused by the claimed in-service illness.  The reasoning included that the Veteran's in-service complaints did not correlate with a diagnosis of gastroesophageal reflux disease or hiatal hernia.  

Based on the evidence, the Board concludes that service connection is not warranted for hiatal hernia.  This was first shown many years after service, and the Veteran reported in February 2014 that it was not found until many years after service.  While the Veteran indicated in June 2013 that he received stomach treatment in service, and in February 2014 that he had had gastritis in service, there is no indication that he received treatment for or had a hiatal hernia in service.  To the contrary, he indicated that the in-service treatment was for gastritis related to diet change.  Furthermore, there is no indication that the hiatal hernia which was first shown many years after service continued since service, and the examiner in October 2013 indicated that it was not caused by or related to service.  The examiner in February 2014 agreed with that determination because the Veteran's in-service complaints did not correlate with a diagnosis of gastroesophageal reflux disease or hiatal hernia, and hiatal hernia was first shown many years after service.  

The only other evidence in the record concerning the etiology of the Veteran's hernia disorder is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Psychiatric disorder

The Veteran appeals the RO's March 2011 denial of service connection for psychiatric disorder.   

A November 2010 letter from a private psychiatrist states that the Veteran had had psychiatric treatment since 1985.  The letter implies that lost mobility from the Veteran's s service-connected frostbite of his feet and/or varicose veins with deep venous insufficiency "has a very important part in" his depression.  In the prognosis section, the psychiatrist reported that the Veteran's condition had worsened and that he suffers from constant pain which limits his mobility, which was very depressing for him.  Diagnostic impressions of major depressive disorder and PTSD were offered.  

A January 2012 letter from a private general medicine practitioner states that when the Veteran was in the Navy, he was sodomized by 2 instructors, and that this pushed him to major depression that he had been dealing with since that time.   

On VA examination in October 2013, it was determined that the Veteran does not meet the criteria for a diagnosis of PTSD for a number of reasons which were explained in detail and based on the examination findings and the diagnostic criteria.  The examiner concluded that the Veteran has depressive disorder NOS but that it was not likely caused by or incurred in service, to include his reports of in-service military sexual trauma.  The examiner noted that the Veteran lived a very successful social and occupational life until his retirement in 1989.  He had worked in many different fields, studied, and began his own barber business, and had not had any psychiatric complaint, treatment, or evaluation until 1985.   

The Board remanded the case to the RO in January 2014 for another VA psychiatric examination, on the matter of secondary service connection, in light of the November 2010 letter from the Veteran's private physician and the recent grant of service connection for residuals of frostbite and varicose veins.  On VA psychiatric examination in February 2014, the examiner reviewed the Veteran's electronic file and CPRS chart and interviewed the Veteran.  The examiner concluded that the Veteran's depressive disorder was not caused by his service-connected bilateral lower extremity varicose veins, deep venous insufficiency, and/or frostbite residuals.  The examiner's rationale was that they occurred in different time frames, had different etiology, and involved different anatomical systems, with no relationship between one and the other.  The examiner also concluded that the Veteran's depressive disorder was not aggravated by his service-connected bilateral lower extremity varicose veins, deep venous insufficiency, and/or frostbite residuals.  The rationale was that it was determined that the Veteran's depressive disorder had followed its own natural course of the disease, with the Veteran not experiencing a significant decrease in functionality, not having been hospitalized, not having any evidence of psychological crisis, and not having any evidence of changes in pharmacological treatment for his depressive disorder. 

Based on the evidence, the Board concludes that service connection is not warranted for any acquired psychiatric disorder.  The preponderance of the evidence shows that it is a depressive disorder NOS which was not manifest in service, is unrelated to service, and was not caused or aggravated by the Veteran's service-connected bilateral lower extremity varicose veins, deep venous insufficiency, and/or foot frostbite residuals.  It was first shown many years after service and the preponderance of the evidence indicates that he had not had any psychiatric problems until 1985.  The January 2012 letter from the private physician reports that the Veteran had been dealing with depression since being sodomized in service, but both in-service sodomization and depressive disorder continuously since service are completely unsupported.  The November 2010 letter from his private psychiatrist reports psychiatric treatment only since 1985, some 28 years post-service, and the VA examiner in October 2013 reported that the Veteran had been very successful socially and occupationally until his retirement in 1989.  These more specific statements and as such, more credible statements, are convincing evidence that the Veteran did not have depressive disorder in, related to, or continuing since service.  

On the matter of whether the Veteran's depressive disorder was caused or aggravated by his service-connected varicose veins, deep venous insufficiency, and/or foot frostbite residuals, the preponderance of the evidence indicates that it was not.  While it is conceded that the November 2010 report from the Veteran's private psychiatrist may indicate that his service-connected disabilities have "a very important part" in his depression, and that constant pain limits his mobility, which was very depressing, the VA examiner in October 2013 indicated that the Veteran had been very successful socially and occupationally until his retirement in 1989, and he had not had any psychiatric treatment until 1985.  Furthermore, the examiner in February 2014 reviewed the Veteran's entire claims record, including all available treatment records, and considered the matter of causation in detail, and in doing so, concluded that the Veteran's depressive disorder was not caused or aggravated by his service-connected bilateral lower extremity disabilities.  The examiner gave detailed rationales for those opinions.  

The opinions explaining why the Veteran's depressive disorder was not caused or aggravated by the service-connected lower extremity disabilities are considered more probative for these reasons.  The opinion of the private psychiatrist is also discounted for listing PTSD in the diagnostic impression section, as the detailed VA examination in October 2013 shows that the Veteran does not have it based on the diagnostic criteria.  Also, the private psychiatrist's opinion lacks significant probative value as it is unclear what records, if any, were reviewed and supportive in formulating that medical opinion.  The report mentions only that the psychiatrist had seen the Veteran in 11 therapy sessions starting in February 2010.  No records review was mentioned.  See Prejean v. West, 13 Vet. App. 444 (2000).

The only other evidence in the record concerning the etiology of the Veteran's psychiatric disorder is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. at 428.  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372. 

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  Accordingly, the benefit of the doubt doctrine is not for application.


ORDER

Service connection for hiatal hernia is denied.

Service connection for an acquired psychiatric disorder to include PTSD is denied. 


REMAND

In October 2013,the RO denied the Veteran ratings in excess of 10 percent for right lower extremity varicose veins with deep venous insufficiency, left lower extremity varicose veins with deep venous insufficiency, right foot residual frostbite, and left foot residual frostbite.  In January 2014, the Veteran disagreed with those determinations.  A statement of the case has not been issued.  Accordingly, remand for issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Issue the Veteran a statement of the case on the matters of entitlement to ratings in excess of 10 percent for right lower extremity varicose veins with deep venous insufficiency, left lower extremity varicose veins with deep venous insufficiency, right foot residual frostbite, and left foot residual frostbite.  If the Veteran perfects appeals of the October 2013 decision on any of those claims, they should be returned to the Board in accordance with the usual appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



